In the trial court, A. Vexler recovered a judgment against the Maryland Casualty Company on a burglary insurance policy covering a safe. The Court of Civil Appeals correctly reversed the said judgment and rendered judgment for the Casualty Company. 66 S.W.2d 1081. The case is controlled by the case of National Surety Company v. Volk Bros. Co., Inc., *Page 418 
this day decided, 125 Tex. 398, 82 S.W.2d 622. The judgment of the Court of Civil Appeals herein is affirmed.
Opinion adopted by the Supreme Court May 15, 1935.
Rehearing overruled June 19, 1935.